Citation Nr: 1424618	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  13-28 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating (or evaluation) in excess of 20 percent for a right ankle disability, status post fracture, with arthritic changes and pain on motion (right ankle disability).


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1983 to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Board has reviewed the Veteran's physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.
 

FINDING OF FACT

Prior to the promulgation of a decision by the Board, the Veteran notified the Board, in writing, of his intent to withdraw the appeal for an increased rating in excess of 20 percent for a right ankle disability.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met regarding the appeal for an increased rating in excess of 20 percent for a right ankle disability.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Increased Rating for Right Ankle Disability

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In this case, in March 2014 and before a final decision was promulgated by the Board, the Veteran notified the Board, in writing, that he wished to "withdraw the right ankle condition from the appeals process and discontinue [the] appeal."  March 2014 VA Form 21-4138.  As a result, there remain no questions of fact or law for appellate consideration.  See 38 U.S.C.A. § 7104(a) (providing that the Board decides actual "questions in a matter").  Accordingly, the Board does not have jurisdiction to review the appeal for an increased rating in excess of 20 percent for a right ankle disability, status post fracture, with arthritic changes and pain on motion.  38 C.F.R. § 20.204. 


ORDER

The appeal for an increased rating in excess of 20 percent for a right ankle disability is dismissed.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


